SNEED, Circuit Judge,
Concurring in the Result of the Judgment.
The majority reached the correct result in affirming the judgment below.
However, it strayed from the mark in its disposition of the standing issue. Summary judgment was proper under the circumstances with which the district court was confronted. The legal issue was whether the appellant had engaged in contest participation as a business. That issue can also be characterized as an “ultimate fact,” the establishment of which “involve[s] the ap*1400plication of predominantly legal standards to undisputed historical facts.” See Schwarzer, Summary Judgment Under The Federal Rules: Defining Genuine Issues of Material Fact, 99 F.R.D. 465, 472 (1984). As such it is an issue quite suitable for resolution by a court. See, e.g., Parks v. Watson, 716 F.2d 646, 660 (9th Cir.1983) (in determining standing to assert antitrust claim, lower court properly held there was no material question of fact in finding that plaintiffs company had taken insufficient “demonstrable steps” to enter offsite geothermal heat business). The so-called historical facts are not genuinely disputed; what is disputed is the standing of the appellant to assert a cause of action under the Sherman Act. This is an issue of law and policy. Schwarzer, supra, at 472. The district court held the appellant lacked standing while the majority renders an almost delphic judgment. To the majority standing would exist provided either a jury or a judge, acting as a factfinder, so concluded. It strongly suggests, however, that a “true” factfinder would find that standing exists.
We should fish or cut bait on the standing issue. Either the district court is right or it is wrong. Additional historical facts would not likely become available even if this case were to be remanded which, of course, it will not be. The majority only has succeeded in unnecessarily reducing the clarity of the principles of standing. Since it wished to decide the case on the basis of the rule of reason versus per se issue, it should have assumed, without deciding, that the appellant had standing.
For my part I would decide the case on the basis of standing and hold that the district court was right. I would not treat six attempts to compete, of which three were successful, as either sufficient background and experience or the required affirmative action demanded by the four factor analysis of Solinger v. A & M Records, Inc., 586 F.2d 1304, 1309 (9th Cir.1978), cert. denied, 441 U.S. 908, 99 S.Ct. 1999, 60 L.Ed.2d 377 (1979). Moreover, I disagree completely with the majority’s conclusion that the district court erred in believing that appellant’s “status as a law student, engagement in part time employment and failure to make special efforts to improve contest skills” required the holding that appellant was not in the business of contest participation. Maj. op. p. 1397-1398. The fact that he was barred from certain television game shows cannot be used to excuse appellant from demonstrating that his business is contest participation. The game shows are not the only contests in town. To say that he is in the business of competing in game shows because he cannot compete in game shows strips the notion of business of its substance and borders on nonsense.
I have no doubt there is a business of contest participation, just as there is a business of gambling; but appellant’s activities were no more the business of contest participation than would the playing of slot machines in Nevada every third or fourth weekend be the business of gambling.
I would not reach the rule of reason versus per se analysis issue.